        Case 4:20-cv-05309-PJH Document 159 Filed 11/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                            OAKLAND DIVISION
11
     COLIN SCHOLL and LISA STRAWN, on                   No. 4:20-cv-5309-PJH
12   behalf of themselves and all others similarly
     situated,                                          CLASS ACTION
13
                                        Plaintiffs,
14                                                      [PROPOSED] ORDER GRANTING
            v.                                          MOTION FOR LEAVE TO WITHDRAW
15                                                      APPEARANCE OF ATTORNEY
                                                        CHRISTOPHER PITOUN PURSUANT
16   STEVEN MNUCHIN, in his official capacity as        TO L.R. CIV. 11-5
     the Secretary of the U.S. Department of
17   Treasury; CHARLES RETTIG, in his official
18   capacity as U.S. Commissioner of Internal
     Revenue; U.S. DEPARTMENT OF THE
19   TREASURY; U.S. INTERNAL REVENUE
     SERVICE; and UNITED STATES OF
20
     AMERICA,
21
                                        Defendants.
22

23

24

25

26

27

28
          Case 4:20-cv-05309-PJH Document 159 Filed 11/23/20 Page 2 of 2




 1            This matter comes before the Court on Motion for Leave to Withdraw Appearance of

 2   Attorney Christopher Pitoun Pursuant To L.R. Civ. 11-5 (“Motion”).

 3            Upon consideration of the foregoing Motion, the papers submitted in support and in response

 4   thereto, and good cause appearing, the Motion is hereby GRANTED. Accordingly, it is ORDERED

 5   that the appearance of attorney Christopher Pitoun as counsel of record for the Proposed Intervenors

 6   John Galvan and Patrick Taylor is hereby WITHDRAWN, and attorney Christopher Pitoun is

 7   discharged from any further responsibility to the Court in this matter.

 8            It is further ORDERED that the Clerk of Court shall TERMINATE attorney Pitoun’s

 9   appearances as cousel of record for Messrs. Galvan and Taylor and that he be removed from this

10   action’s electronic case filing (ECF) service list.                      S DISTRICT
                                                                            TE           C
                                                                          TA




                                                                                                  O
                                                                      S
11            SO ORDERED:




                                                                                                   U
                                                                     ED




                                                                                                    RT
                                                                                          ERED




                                                                 UNIT
                                                                                  O ORD
                                                                          IT IS S




                                                                                                       R NIA
12    DATED:           November 23, 2020                                                       ilton
                                                                                     lis J. Ham



                                                                 NO
                                                                  dge Phyl
                                                 THE HONORABLE JuPHYLLIS       J. HAMILTON




                                                                                                       FO
13
                                                                  RT
                                                 UNITED STATES CHIEF       DISTRICT  JUDGE




                                                                                                   LI
                                                               ER

                                                                     H




                                                                                                  A
                                                                            N   C
                                                                                              F
                                                                                D IS T IC T O
                                                                                      R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -1-
     No. 4:20-cv-5309-PJH
